DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2021 and 02/28/2022 have been considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Election/Restrictions
Claims 1 – 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2022.  Applicant states that all of the claims should be examined because claims 1 – 17 i.e. invention I are not directed merely to a heating element but rather a heating element for a compound lens and all of the work for examination of claim 18 would require examination of claim 2. Examiner notes that claim 1 – 17 (directed to the heating optical element and its uses) are primarily classified in H05B3/84 and claims 18 – 24 (directed to the camera system) are classified primarily in G03B12/18. Claim 2 is different from claim 18 as the two claims are for different systems one being adapted for use in heatable optical element system whereas the other is use in a camera system.  Examiner notes that as outlined in the restriction requirement the invention will require search in different classes hence a single search for all of the inventions will be both mutually different and would cause the examiner serious burden.  Hence the restriction is made final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18 - 24 rejected under 35 U.S.C. 102(a)(1) as being anticipated by KUYBEDA (US PgPub No. 2019/0158765). 
Regarding claim 18, KUYBEDA teaches camera (abstract; camera for a vehicle) comprising a light sensor and a compound lens that supplies light to the sensor (paragraphs 0023, 0028, 0044; camera infrared sensor), the compound lens further comprising a distal-most element with respect to the sensor that is a lens that is transparent to at least one wavelength of light sensable by the light sensor (abstract and paragraphs 0010 – 0011, 0023, 0027 – 0028, 0036, 0042, and 0044; transparent lenses), the distal-most element being exposed to an environment around the camera and being heatable upon application of electricity thereto (paragraph 0031, 0048 – 0049, and 0052 - 0056; heating element).

Regarding claim 19, as mentioned above in the discussion of claim 18, KUYBEDA teaches all of the limitations of the parent claim.  Additionally, KUYBEDA teaches wherein the sensor is an infrared sensor (abstract and paragraph 0023 and 0028; infrared camera).

Regarding claim 20, as mentioned above in the discussion of claim 18, KUYBEDA teaches all of the limitations of the parent claim.  Additionally, KUYBEDA teaches at least one sensor coupled to the distal-most element to detect its present condition (paragraph 0031; resistive heating element); and a controller coupled to the sensor (paragraph 0056; controller), the controller adapted to control application of electricity to the distal-most element based upon the detected present condition of the distal-most element (paragraph 0031; resistive heating element to provide removal of icing and fogging; also paragraph 0031, 0048 – 0049, and 0052 – 0056 electricity to the heating element).

Regarding claim 21, as mentioned above in the discussion of claim 18, KUYBEDA teaches all of the limitations of the parent claim.  Additionally, KUYBEDA teaches wherein the present condition is one of the group consisting of: the presence of matter disposed on at least one surface of the distal-most element and the absence of matter disposed on at least one surface of the distal-most element (paragraphs 0007 and 0031; resistive heating element to provide removal of icing and fogging).

Regarding claim 22, KUYBEDA teaches method for operating (paragraph 0035; method for operating) a camera (abstract; camera for a vehicle) comprising a light sensor and a compound lens that supplies light to the sensor (paragraphs 0023, 0028, 0044; camera infrared sensor), the compound lens further comprising a distal-most element with respect to the sensor that is a lens that is transparent to at least one wavelength of light sensable by the light sensor (abstract and paragraphs 0010 – 0011, 0023, 0027 – 0028, 0036, 0042, and 0044; transparent lenses), the distal-most element being exposed to an environment around the camera and being heatable upon application of electricity thereto (paragraph 0031, 0048 – 0049, and 0052 - 0056; heating element), the method comprising: detecting a present condition of the distal-most element (paragraph 0031; resistive heating element to provide removal of icing and fogging; also paragraph 0031, 0048 – 0049, and 0052 – 0056 electricity to the heating element); and controlling application of electricity to control heating of the distal-most element in response to the detected present condition of the distal-most element (paragraph 0031; resistive heating element to provide removal of icing and fogging; also paragraph 0031, 0048 – 0049, and 0052 – 0056 electricity to the heating element).

Regarding claim 23, as mentioned above in the discussion of claim 22, KUYBEDA teaches all of the limitations of the parent claim.  Additionally, KUYBEDA teaches wherein the wherein the sensor is an infrared sensor (abstract and paragraph 0023 and 0028; infrared camera).

Regarding claim 24, as mentioned above in the discussion of claim 22, KUYBEDA teaches all of the limitations of the parent claim.  Additionally, KUYBEDA teaches wherein the present condition is one of the group consisting of: the presence of matter disposed on at least one surface of the distal-most element and the absence of matter disposed on at least one surface of the distal-most element (paragraphs 0007 and 0031; resistive heating element to provide removal of icing and fogging).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boulanger (US patent No. 2014/0098238) teaches an IR optical system with heating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
10/25/2022